Case: 2:11-cv-01016-EAS-MRM Doc #: 1975 Filed: 11/07/18 Page: 1 of 6 PAGEID #: 88065




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  IN RE: OHIO EXECUTION                      :      Case No. 2:11-cv-1016
  PROTOCOL LITIGATION                        :
                                             :      Chief Judge Edmund A. Sargus, Jr.
                                             :      Magistrate Judge Michael R. Merz
                                             :
  This document relates to:                  :
  Plaintiff Warren Henness                   :


        DEFENDANTS’ AMENDED IDENTIFICATION OF HEARING WITNESSES
              AND PRECIS OF EXPECTED LAY WITNESS TESTIMONY



           In accordance with this Court’s orders (ECF Nos. 1914, 1918, and 1954),

  Defendants hereby submit the following hearing witness list, including identification of

  expert and lay witnesses and a precis of expected lay witness testimony.


  Expert Witnesses

           Defendants intend to call the following expert witnesses for live testimony, as

  necessary, at the hearing scheduled to begin on December 11, 2018. A curriculum vitae

  of each expert is attached.

                 Dr. Joseph Antognini

                 Dr. Daniel Buffington1

                 Dr. Robert Davis




  1   The correct updated version of Dr. Buffington’s curriculum vitae is attached.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1975 Filed: 11/07/18 Page: 2 of 6 PAGEID #: 88066




  Lay Witnesses

        The Defendants reserve the right to call the following witnesses for live

  testimony, as necessary, at the hearing scheduled to begin on December 11, 2018. A

  precis of anticipated testimony for each witness is included below.


  Team Member #10:
         Team Member #10 will testify regarding his personal observations of Ohio’s
  executions using a midazolam 3-drug protocol, including that of Robert Van Hook,
  from his location inside the execution chamber, and, as necessary, the steps taken
  pursuant to DRC Policy 01-COM-11 during the execution process. Specifically
  regarding the Van Hook execution, he will testify that shortly after Van Hook began
  singing, he could tell the drugs were taking effect and Van Hook soon stopped singing.
  Van Hook took a few deeper breathes, exhaled, snored lightly a few times, exhaled
  again and he could see Van Hook’s shirt on his stomach flutter and then there was no
  further movement.

  Team Member #17:
         Team Member #17 will testify briefly regarding TM #17’s training and
  experience, both in the field as an E.M.T. and in the context of prior executions using a
  midazolam 3-drug protocol, including his involvement in and observations of the Van
  Hook execution. He will also testify about his professional knowledge, training and
  experience as it relates to Plaintiff’s alleged alternative methods of execution by oral
  administration of drugs. Part of this potential testimony would include TM #17’s
  specific knowledge, training and experience with orogastric or nasogastric tubes, the
  mixing of drugs and/or medications, and/or the oral administration of drugs and/or
  medications.

  Team Member #21:
         Team Member #21 will testify briefly regarding TM #21’s training and
  experience, both in the field as an E.M.T. and in the context of prior executions using a
  midazolam 3-drug protocol, including his involvement in and observations of the Van
  Hook execution. He will also testify about his professional knowledge, training and
  experience as it relates to Plaintiff’s alleged alternative methods of execution by oral
  administration of drugs. Part of this potential testimony would include TM #21’s
  specific knowledge, training and experience with orogastric or nasogastric tubes, the

                                             2
Case: 2:11-cv-01016-EAS-MRM Doc #: 1975 Filed: 11/07/18 Page: 3 of 6 PAGEID #: 88067




  mixing of drugs and/or medications, and/or the oral administration of drugs and/or
  medications.

  Team Member #31:
         Team Member #31 will testify briefly regarding TM #31’s training and
  experience, both in the field as an E.M.T. and in the context of prior executions using a
  midazolam 3-drug protocol, including his involvement in and observations of the Van
  Hook execution. He will also testify about his professional knowledge, training and
  experience as it relates to Plaintiff’s alleged alternative methods of execution by oral
  administration of drugs. Part of this potential testimony would include TM #31’s
  specific knowledge, training and experience with orogastric or nasogastric tubes, the
  mixing of drugs and/or medications, and/or the oral administration of drugs and/or
  medications.

  Team Member #32:
         Team Member #32 will testify briefly regarding TM #32’s training and
  experience, both in the field as an E.M.T. and in the context of prior executions using a
  midazolam 3-drug protocol, including his involvement in and observations of the Van
  Hook execution. He will also testify about his professional knowledge, training and
  experience as it relates to Plaintiff’s alleged alternative methods of execution by oral
  administration of drugs. Part of this potential testimony would include TM #32’s
  specific knowledge, training and experience with orogastric or nasogastric tubes, the
  mixing of drugs and/or medication, and/or the oral administration of drugs and/or
  medications.

  Warden Ron Erdos:
         Warden Erdos will testify about ODRC’s ability to implement Plaintiff’s
  proposed alternative methods of execution, his personal observations of Ohio’s
  executions using a midazolam 3-drug protocol, including that of Robert Van Hook,
  from his location inside the execution chamber in the Death House, and as necessary,
  the steps taken pursuant to DRC Policy 01-COM-11 during the execution process.
  Specifically as to the Van Hook execution, he will testify that after Van Hook finished
  his statement, he nodded to Warden Erdos to indicate he was done speaking and he
  began to sing a hymn. Van Hook sang for approximately 10-15 seconds before he fell
  asleep. After he went to sleep, his breaths became shortened, he snored lightly a few
  times, his stomach quivered briefly and then he was motionless.




                                             3
Case: 2:11-cv-01016-EAS-MRM Doc #: 1975 Filed: 11/07/18 Page: 4 of 6 PAGEID #: 88068




  Managing Director Ed Voorhies:
         Managing Director Voorhies will testify as to Plaintiff Henness’s proposed
  alternative methods of execution and their related impact on the planning process and
  implementation of the current 01-COM-11 execution protocol. Mr. Voorhies may also
  testify regarding his observations into the death chamber during the Van Hook
  execution, from his location in the equipment room in the Death House, which room is
  immediately adjacent to the execution chamber and has a large window overlooking the
  chamber. Specifically, Mr. Voorhies will testify that the process was without incident.
  After the drugs began to take effect and Van Hook stopped singing, he observed no
  physical movements of significance. Mr. Voorhies had asked Warden Erdos afterwards
  if Van Hook had snored at all because he did not hear any snoring from his position in
  the equipment room.

  JoEllen Smith:
        JoEllen Smith will testify regarding her observations into the death chamber
  when visible to her during the Van Hook execution, from her location in the back of the
  inmate witness room in the Death House. Specifically, she will testify that she observed
  no notable physical movements or manifestations by Van Hook during the process.

  Chrystal Alexander:
         Chrystal Alexander will testify regarding her observations into the death
  chamber when visible to her during the Van Hook execution, from her location in the
  victim witness room in the Death House. Specifically, she will testify that she observed
  nothing about Van Hook’s movements or breathing that appeared to be concerning or
  problematic.

  Richard Theodore
         Richard Theodore will testify briefly as to his education and training as a
  pharmacist and his role as responsible pharmacist for SOCF. He will testify regarding
  ODRC procedures for procurement, licensing, handling, transfer, transportation,
  delivery, storage and maintenance of drugs used in executions. He will testify about his
  professional knowledge and experience regarding the general practice of pharmacy or
  pharmacy care, including dispensing, mixing, and compounding drugs. Richard
  Theodore will testify regarding Plaintiff Henness’s alleged alternative methods of
  execution. Specifically, he will testify about his understanding of the proposed
  alternative methods, specifically the proposed process for the dispensing, preparation,
  mixing and/or execution of the proposed execution drugs.


                                             4
Case: 2:11-cv-01016-EAS-MRM Doc #: 1975 Filed: 11/07/18 Page: 5 of 6 PAGEID #: 88069




         Defendants reserve the right to call and elicit testimony from any of the lay

  witnesses identified by Plaintiff Henness in his witness disclosure. [Plaintiff Henness’s

  Corrected Witness List, ECF No. 1953, PageID 82451-82462]. Defendants further reserve

  the right to call any of Defendants’ identified lay witnesses for rebuttal testimony

  regarding any topics testified to by Plaintiff’s witnesses, in addition to those areas

  explicitly set forth above.



                                           Respectfully submitted,

                                           MICHAEL DEWINE
                                           Ohio Attorney General

                                           s/ Charles L. Wille
                                           CHARLES L. WILLE (0056444)*
                                                  *Co- Trial Attorney
                                           s/ Zoe A. Saadey
                                           ZOE A. SAADEY (0089181)*
                                                  *Co-Trial Attorney
                                           THOMAS E. MADDEN (0077069)
                                           Assistant Attorneys General
                                           Criminal Justice Section, Capital Crimes Unit
                                           150 East Gay Street, 16th Floor
                                           Columbus, Ohio 43215
                                           T: (614) 728-7055; F: (614) 728-9327
                                           Charles.Wille@ohioattorneygeneral.gov
                                           Zoe.Saadey@ohioattorneygeneral.gov
                                           Thomas.Madden@ohioattorneygeneral.gov
                                           COUNSEL FOR DEFENDANTS




                                             5
Case: 2:11-cv-01016-EAS-MRM Doc #: 1975 Filed: 11/07/18 Page: 6 of 6 PAGEID #: 88070




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of Defendants’

  Amended Identification of Hearing Witnesses and Precis of Expected Lay Witness Testimony

  was filed electronically this 7th day of November, 2018. Notice of this filing will be sent

  to all parties by operation of the Court’s electronic filing system. Parties may access this

  filing through the Court’s system.



                                            s/ Charles L. Wille
                                            CHARLES L. WILLE (0056444)
                                            Assistant Attorney General




                                               6
